Citation Nr: 1454498	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1981; he died in February 2008.  The appellant is the Veteran's surviving spouse (widow).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the appellant testified at a Board hearing at the RO.  

In March 2013, the Board denied the appellant's claim.  She appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court, via the Joint Motion, found that the appellant had not waived AOJ review of additional evidence submitted in March 2012, contrary to the Board's prior finding.  Moreover, the appellant submitted additional evidence in September 2014, along with a statement specifically indicating that she was not waiving AOJ review and requesting that the case be remanded.  See 38 C.F.R. § 20.1304 (2014).  

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated development, readjudicate the issue of service connection for the cause of the Veteran's death with consideration of all pertinent evidence.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

